               Case
                  Case
                    1:18-cv-02921-JMF
                        18-2856, Document
                                       Document
                                          77, 11/02/2018,
                                                  484 Filed
                                                          2425431,
                                                            11/02/18
                                                                   Page1
                                                                     Pageof 11 of 1



      (ORDER LIST:     586 U.S.)                                         1:18-cv-02921-JMF


                                    FRIDAY, NOVEMBER 2, 2018


                                     ORDER IN PENDING CASE


      18A455         IN RE DEPT. OF COMMERCE, ET AL.


                           The application for stay presented to Justice Ginsburg and

                     by her referred to the Court is denied.

                           Justice Thomas, Justice Alito, and Justice Gorsuch would

                   grant the application.



                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #: _________________
                                                DATE FILED: _____________
                                                            11/2/2018




CERTIFIED COPY ISSUED ON 11/02/2018
